COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Cornelis P. Willig v. Marcela Gutierrez Diaz

Appellate case number:      01-15-00073-CV

Trial court case number:    2014-16063

Trial court:                309th District Court of Harris County

       Appellant, Cornelis P. Willig, filed suit in the trial court against appellee, Marcela
Gutierrez Diaz, seeking a divorce and division of the parties’ community property.
Appellee responded by filing a special appearance, arguing that she has insufficient
contacts with Texas for the trial court to exercise personal jurisdiction over her and that
appellant’s petition “cannot go forward” because a court in the Netherlands had
previously obtained jurisdiction over a divorce action filed in that country by appellee.
Appellee also filed a plea in abatement, contending that she had previously filed a
divorce case in the Netherlands involving the same parties and issues as appellant’s
petition filed in the trial court below and that the case below should therefore be abated.
Appellee further argued that neither appellant nor appellee met the domiciliary and
residency requirements necessary for the trial court to obtain jurisdiction over this case.
       The trial court held a hearing regarding appellee’s special appearance and plea for
abatement on September 26, 2014. On October 31, 2014, the trial court signed an order
sustaining appellee’s “Special Appearance Challenging Personal Jurisdiction” and
dismissing the case.
       Appellant requested findings of fact and conclusions of law on November 14,
2014. See TEX. R. CIV. P. 296. Appellant further filed a notice of past-due findings of
fact and conclusions of law on December 5, 2014. See id. 297. Appellant filed a notice
of appeal on January 19, 2015. See TEX. R. APP. P. 26.1(a). Because the trial court has
not issued findings of fact or conclusions of law, appellant moved on March 31, 2015, for
an order abating this appeal and requiring the trial court to issue findings of fact and
conclusions of law.
       Because the trial court held a hearing wherein it heard evidence on the issue of
personal jurisdiction and decided this case, and because appellant timely filed a request
for findings of fact and conclusions of law and a notice of past due findings, the trial
court had a mandatory duty to file findings of fact and conclusions of law and erred by
failing to do so. See TEX. R. CIV. P. 296, 297; Nationwide Capital Funding, Inc. v. H.
Epps. Co., No. 13-04-308-CV, 2006 WL 1030105, at *2 (Tex. App.—Corpus Christi
Apr. 20, 2006, no pet.) (mem. op.); Elec. Power Design, Inc. v. R.A. Hanson Co., 821
S.W.2d 170, 171 (Tex. App.—Houston [14th Dist.] 1991, no writ), overruled on other
grounds by In re Gillespie, 124 S.W.3d 699 703–04 (Tex. App.—Houston [14th Dist.]
2003, orig. proceeding). Further, the failure of the trial court to respond to a proper
request for findings of fact and conclusions of law is presumed harmful, unless the record
before the appellate court affirmatively demonstrates that the complaining party has
suffered no injury. See Nationwide Capital Funding, 2006 WL 1030105, at *2; Elec.
Power Design, 821 S.W.2d at 171. “The test for determining harm in such a case is
whether the circumstances of the particular case would force an appellant to guess the
reason or reasons that the trial court ruled against it.” Nationwide Capital Funding, 2006
WL 1030105, at *2. And, “[i]n situations where there are two or more possible grounds
on which the trial court might have ruled, the inference of harm cannot be defeated.”
Elec. Power Design, 821 S.W.2d at 171.
        Here, we cannot say that the record affirmatively discloses that appellant suffered
no injury. The trial court’s order states only that there is another cause pending in the
Netherlands and “that Marcela Gutierrez Diaz’s Special Appearance Challenging
Personal Jurisdiction is SUSTAINED and this cause is hereby DISMISSED.” The order
does not state whether the trial court dismissed the case based on a lack of personal
jurisdiction over appellee, on grounds of international comity, or on some other basis.
See also Acain v. Internat’l Plant Serv., LLC, 449 S.W.3d 655, 660–61 (Tex. App.—
Houston [1st Dist.] 2014, pet. filed). Further, appellant testified at the hearing and both
appellant and appellee presented evidence to the trial court at the hearing. Therefore, we
are not able to determine, by looking at the record, on what evidence the trial court based
its decision. See Elec. Power Design, 821 S.W.2d at 171.
        Accordingly, we grant appellant’s motion to abate this appeal. We therefore abate
this appeal and remand this case to the trial court. On remand, we order the trial court to
file findings of fact and conclusions of law within 30 days of the date of this order. See
TEX. R. APP. P. 44.4(b); Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 773 (Tex.
1989); Elec. Power Design, 821 S.W.2d at 171. We further order the trial court clerk to
file a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law within 45 days of the date of this order.

Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court
Date: April 16, 2015